Mr. Justice Smith:
I cannot concur in the final disposition of this case. The question whether the defendant was guilty of an assault in the third degree should have been submitted to the jury. The authorities cited by Mr. Justice Holloway, as I read them, so hold. I do not think the apprehension of a battery is necessarily confined to the person toward whom the weapon is directed. “It is the outward demonstration that constitutes the mischief which is punished as a breach of the peace.” Such apprehension may be excited in the breast of a third person, as was the case here. Any man is authorized to prevent a battery upon another, and if an assault is made by A upon B, who is ignorant of it, but under such circumstances as to excite apprehension, on the part of C, a bystander, that B is about to become the victim of a battery, it is the duty of C to interfere, and the offense on A’s part is complete. It is not the peace of B that is disturbed, but that of the public.